              Case MDL No. 2942 Document 780 Filed 08/21/20 Page 1 of 2




1775 PENNSYLVANIA AVE, NW - SUITE 375                                                             JAMES ROBERTSON MARTIN
W ASHINGTON, DC 20006                                                                                      JMartin@zelle.com
202-899-4100 MAIN 612-336-9100 FAX                                                                            (202) 899-4101


August 21, 2020

VIA ECF FILING

The United States Judicial Panel on Multidistrict Litigation
Thurgood Marshall Federal Judiciary Building
One Columbus Circle, NE
Room G-255, North Lobby
Washington, DC 20544-0005

    Re:      IN RE: CO VID-19 Business Interruption Protection Insurance Litig., MDL No. 2942

Dear Members of the Panel:

I write on behalf of amici curiae American Property Casualty Insurance Association (“APCIA”)
and National Association of Mutual Insurance Companies (“NAMIC”) (together, “Amici”)
regarding the Panel’s Orders directing the issuance of Show Cause Orders with respect to actions
naming five insurers or groups of related insurers—Certain Underwriters at Lloyd’s, London;
Cincinnati Insurance Company; the Hartford Insurance insurers; Society Insurance; and the
Travelers insurers. (Dkt. Nos. 772, 775). Amici’s members include more than 800 companies that
wrote property insurance policies which could be the subject of business interruption actions. To
promote judicial efficiency, Amici respectfully request permission to file a single Interested Party
response to the Orders to Show Cause 1 on August 31, 2020, the due date for responses to the Order
to Show Cause issued in the Travelers proceeding, MDL No. 2965.

Amici filed an Interested Party response on behalf of their members opposing industry-wide
consolidation of the COVID-19 actions in the instant proceeding, Dkt. No. 457. Amici believe
their Interested Party response will provide information and a unique industry perspective that will
assist the panel in its consideration of these matters. Allowing Amici to file their response on the
slightly later date will help ensure that their arguments are not duplicative of the parties. Further,
permitting the response to be filed in only one action will ensure that the other four dockets are
not cluttered with identical filings.




1
  The Orders to Show Cause directed by the Panel have been issued in: IN RE: Certain Underwriters At Lloyd’s,
London, COVID-19 Business Interruption Protection Insurance Litigation, MDL No. 2961; IN RE: Cincinnati
COVID-19 Business Interruption Protection Insurance Litigation, MDL No. 2962; IN RE: Travelers COVID-19
Business Interruption Protection Insurance Litigation, MDL No. 2963; IN RE: Society Insurance Company COVID-
19 Business Interruption Protection Insurance Litigation, MDL No. 2964; and IN RE: Travelers COVID-19 Business
Interruption Protection Insurance Litigation, MDL No. 2965.

                                      ATLANTA | BOSTON | DALLAS | LONDON | MIAMI
                         MINNEAPOLIS | NEW YORK | PHILADELPHIA | SAN FRANCISCO | WASHINGTON, DC
                                                       Zelle.com
            Case MDL No. 2942 Document 780 Filed 08/21/20 Page 2 of 2
The Members of the United States Judicial Panel on Multidistrict Litigation
August 21, 2020
Page 2

For the above reasons, Amici request that they be allowed to file their Interested Party response of
amicus curiae on August 31, 2020 in the Travelers proceeding, MDL No. 2965 and have that
response applicable to all five Orders to Show Cause issued by the Panel.

                                                   Respectfully submitted,

                                                    James Robertson Martin
                                                   James Robertson Martin
                                                   Jennifer D. Hackett
                                                   ZELLE LLP
                                                   1775 Pennsylvania Ave, NW, Suite 375
                                                   Washington, DC 20006
                                                   Telephone: (202) 899-4101

                                                   Steven J. Badger
                                                   ZELLE LLP
                                                   901 Main Street, Suite 4000
                                                   Dallas, TX 75202




                                  ATLANTA | BOSTON | DALLAS | LONDON | MIAMI
                     MINNEAPOLIS | NEW YORK | PHILADELPHIA | SAN FRANCISCO | WASHINGTON, DC
                                                   Zelle.com
